EX PARTE QUALYE 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
New Matter in the Specification
The amendment filed 07 January 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicants’ Specification sets forth new matter at ¶[0004] -¶[0007] and the Abstract.  Specifically, ¶[0004] to ¶[0007] now set forth:
[0004] In one or more embodiments of the present invention, a method replaces original language in a language element with replacement language. A content clarification server receives at least one language element entered by a user into a client computer, where the user works in a first area of specialization. The content clarification server extracts a set of concepts found in the at least one language element, and launches an auction bidding process for replacing original language in the at least one language element to content clarification providers who provide replacement language that clarifies a meaning of the at least one language element. The content clarification server filters out replacement language from content clarification providers that work in a second area of specialization that is different from the first area of specialization in which the user works, and identifies winning replacement language, from the filtered out replacement language, for the original language from one of the content clarification providers, where the winning replacement language is a winning replacement bid in the 
[0005] In an embodiment of the present invention, the content clarification server extracts and marks for clarification at least one concept among the at least one language element, such that extracting and marking the at least one concept includes extracting an entirety of the at least one language element. 
[0006] In an embodiment of the present invention, a computer program product, when implemented, replaces original language in a language element with replacement language. The computer program product includes a computer readable storage medium having program code embodied therewith, where the computer readable storage medium is not a transitory signal per se, and where the program code is readable and executable by a processor to perform a method including, but not limited to: receiving at least one language element entered by a user into a client computer, wherein the user works in a first area of specialization; extracting a set of concepts found in the at least one language element; launching an auction bidding process for replacing original language in the at least one language element to content clarification providers who provide replacement language that clarifies a meaning of the at least one language element; filtering out replacement language from content clarification providers that work in a second area of specialization that is different from the first area of specialization in which the user works; identifying winning replacement language, from the filtered out replacement language, for the original language from one of the content clarification providers, wherein the winning replacement language is a winning replacement bid in the auction bidding process; and replacing the original language with the winning replacement language. 
[0007] In an embodiment of the present invention, a computer system includes one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for 
	Here, Applicants’ ¶[0004] - ¶[0007], must be replaced with the original ¶’s of the parent patent to overcome this objection.  Failure to properly replace these ¶’s would result in a holding of non-responsiveness and a potential abandonment of the application.  See 37 CFR §1.135(c) and MPEP §714.03.  Specifically, Applicants’ corresponding original ¶’s are:

 [0004] In one or more embodiments of the present invention, a method identifies and filters winning clarifications of content. A content clarification server receives at least one language element from a client computer, and then extracts and marks for clarification at least one concept among the at least one language element. The content clarification server launches an auction bidding process for replacing original language associated with the at least one concept. In response to the auction bidding process, the content clarification server receives at least one sponsored alternative to the original 
[0005] In an embodiment of the present invention, the score of the sponsored alternative and the organic alternative is assigned by: assigning a default monetary bid value to each of the at least one organic alternative; applying a function to each of the at least one sponsored alternative and each of the at least one organic alternative based upon one or more factors selected from: (i) compatibility of the alternative with the at least one language element, (ii) information value of the alternative, (iii) simplicity of the alternative, and (iv) monetary bid value; and determining a score for each of the at least 
[0006] In an embodiment of the present invention, a computer program product filters clarification content. The computer program product includes a non-transitory computer readable storage device having program instructions embodied therewith. The program instructions are readable and executable by a computer to perform a method that includes: receiving, by a content clarification server, at least one language element from a client computer; extracting and marking for clarification, by the content clarification server, at least one concept among the at least one language element; launching, by the content clarification server, an auction bidding process for replacing original language associated with the at least one concept; receiving, in response to the auction bidding process and by the content clarification server, at least one sponsored alternative to the original language associated with the at least one concept from multiple content clarification provider servers; generating, by the content clarification server, at least one organic alternative to the original language associated with the at least one concept; assigning, by the content clarification server, a score to each of the at least one sponsored alternative and each of the at least one organic alternative as a result of analysis by a content clarification application programming interface that is supported by the content clarification server; based upon the respective assigned scores, identifying, by the content clarification server, a winning alternative among the at least one sponsored alternative and the at least one organic alternative, where 
[0007] In an embodiment of the present invention, a computer system includes one or more processors, one or more computer readable memories, and one or more computer readable storage mediums, and program instructions stored on at least one of the one or more storage mediums for execution by at least one of the one or more processors via at least one of the one or more memories. The stored program instructions include: program instructions to receive at least one language element from a client computer; program instructions to extract and mark for clarification at least one concept among the at least one language element; program instructions to launch an auction bidding process for replacing original language associated with the at least one concept; program instructions to receive, in response to the auction bidding process, at least one sponsored alternative to the original language associated with the at least one concept from multiple content clarification provider servers; program instructions to generate at least one organic alternative to the original language associated with the at least one concept; program instructions to assign a score to each of the at least one sponsored alternative and each of the at least one organic alternative as a result of analysis by a content clarification application programming interface that is supported by 
	Similarly, Applicants’ new abstract must be replaced with an original abstract to prevent the entry of new matter.  The new abstract is:
A content clarification server receives at least one language element entered by a user into a client computer, where the user works in a first area of specialization. The content clarification server extracts a set of concepts found in the at least one language element, and launches an auction bidding process for replacing original language in the at least one language element to content clarification providers who provide replacement language that clarifies a meaning of the at least one language element. The content clarification server filters out replacement language from content clarification providers that work in a second area of specialization that is different from the first area of specialization in which the user works, and identifies winning replacement language, from the filtered out replacement language, for the original 
This must be replaced with the original abstract of the parent application to prevent entry of new matter.  Specifically, the original abstract is:
A method identifies and filters winning clarifications of content. A content clarification server receives a language element from a client computer, and extracts and marks for clarification a concept among the language element. The content clarification server launches an auction bidding process for replacing original language associated with the concept, and receives sponsored alternatives to the original language from multiple content clarification provider servers. The content clarification server generates an organic alternative, and then assigns a score to each of the sponsored alternatives and the organic alternative. Based upon the respective assigned scores, the content clarification server identifies a winning alternative, which is delivered to the client computer as a replacement for the original language associated with the at least one concept.
Applicant is required to cancel the new matter in the reply to this Office Action.

Placement of Abstract
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Specification
The disclosure is objected to because of the following informalities:
The Specification, ¶[0001], should provide an update of a status of a parent patent as: “This application is a continuation of U.S. Patent Application 15/811,793, now U.S. Patent No. 10,572,596 issued on 25 February 2020.”
Appropriate correction is required.

Claim Objections
Claims 1 to 20 are objected to because of the following informalities:  
Independent claims 1, 10, and 16 set forth limitations of “filtering out . . . wherein said filtering out results in unfiltered replacement language” and “identifying . . . from the unfiltered replacement language”, where this “unfiltered replacement language” should be “filtered replacement language”.  Applicants’ Specification, as originally filed, does not actually describe “unfiltered replacement language”, and it appears that it makes more sense that filtering results in “filtered replacement language”, and filtering would not result in “unfiltered replacement language”.  
Appropriate correction is required.

Priority
Applicants’ claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicants have not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:


B.Claiming the Benefit of Nonprovisional Applications

The disclosure of a continuation application must be the same as the disclosure of the prior-filed application; i.e., the continuation must not include anything which would constitute new matter if inserted in the original application. See MPEP § 201.07. 
(emphasis added)

Similarly, MPEP §201.07 states:
A continuation application is an application for the invention(s) disclosed in a prior-filed copending nonprovisional application, international application designating the United States, or international design application designating the United States. The disclosure presented in the continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.

Given that Applicants’ amendments to the Specification render this application not “the same as the disclosure of the prior-filed application”, Applicants’ claim for priority under 35 U.S.C. §120 is now improper.  Applicants can overcome this problem by (a) changing ¶[0004] - ¶[0007] and the Abstract back to the ¶[0004] - ¶[0007] and the Abstract of the parent patent, or (b) abandoning this application and filing the currently amended Specification as a Continuation-in-Part.  
Applicants state that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicants are required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the matter not disclosed in the prior-filed application as described above.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office Action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

ALLOWABLE SUBJECT MATTER
Claims 1 to 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1, 10, and 16 appear allowable because the prior art of record does not disclose or reasonably suggest a method, computer system, and computer program product comprising receiving at least one language element entered by a user into a client computer, wherein the user works in a first area of specialization, extracting a set of concepts found in the at least one language element, launching an auction bidding process for replacing original language in the at least one language element to content classification providers who provide replacement language that clarifies a meaning of the at least one language element, filtering out replacement language from content clarification providers that work in a second area of specialization that is different from the first area of specialization in which the user works, wherein said filtering out results in filtered replacement language from content clarification providers that work in the first area of specialization in which the user works, 
Generally, the prior art of record does not disclose or reasonably suggest a combination of features that includes an auction bidding process for replacement language and filtering out replacement language from content providers from areas of specialization that are different from an area of specialization of a user.  Halstvedt et al. (U.S. Patent No. 10,453,101), at Column 8, Line 62 to Column 9, Line 3, briefly discloses an embodiment of a bid process that takes personal profile information as input to recognize that for business executives an abbreviation of ‘ERP’ means ‘enterprise resource planning’ but for event organizers an abbreviation of ‘ERP’ means ‘emergency response plan’.  Still, Halstvedt et al. does not reasonably disclose or suggest filtering out replacement language in an auction bidding process according to first and second areas of specialization.
Applicants’ Specification, ¶[0074], describes an embodiment of a content clarification server that uses a profile of a user to screen out which content clarification provider servers are permitted to bid on providing a sponsored alternative, so that if a first content clarification provider is from an enterprise that specializes in human resources and a second content clarification provider is from an enterprise that specializes in medicine, and a profile of the user shows that he is a human resources manager, then the content clarification server may filter out (not use) any responses submitted by the second content clarification provider while accepting responses 
The Specification, ¶[0002] - ¶[0003], states an objective of addressing a problem where text content is often confusing to a user in a manner that reduces a workload on a user’s computer and reducing bandwidth consumption between the user’s computer and a server.

RESPONSE TO ARGUMENT
Applicants’ amendments overcome all of the rejections, but there remains an objection to new matter in the Specification.  Additionally, a new claim objection is noted for the term “unfiltered replacement language”.  Specifically, Applicants claims are indicated to be allowable as this claim language is supported by ¶[0074] of the originally-filed Specification, which describes a first content clarification provider that specializes in human resources and a second content clarification provider that Ex Parte Quayle.  
Given that the claim language is indicated to be allowable over the prior art and supported by the originally-filed Specification, Applicants can simply replace current ¶[0004] - ¶[0007] and Abstract with the corresponding ¶[0004] - ¶[0007] of the parent patent, so that they will not be prejudiced by this change.  However, the current amendments to the Specification call into question that the application is properly filed as a Continuation under 35 U.S.C. §120.  Here, MPEP §211.05 I.B and MPEP §201.07 basically require that the corresponding specifications must be identical to be accorded a filing status of a Continuation.  Alternatively, Applicants could consider abandonment of this application and re-filing as a Continuation-in-Part.  It would not appear appropriate  to delete their benefit claims under 35 U.S.C. §120 in accordance with MPEP §201.07, as new matter would still remain in the current application as compared to the originally-filed Specification.
Applicants should note that failure to comply with these requirements may result in a holding of non-responsiveness and a potential abandonment of this application.  See 37 CFR §1.135(c) and MPEP §714.03.  

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached Monday-Thursday 8:30 AM-6:00 PM.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        January 21, 2022